ITEMID: 001-72594
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF SHCHUKIN v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Not necessary to examine Art. 13;Pecuniary damage - State to pay outstanding judgment debt;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicant was born in 1940 and lives in the village of Veseloye, Kherson region, Ukraine.
5. In 2001 the applicant instituted proceedings in the Novokakhovskiy Town Court against his former employer, the State-owned “Uzhelektromash” company, to recover salary arrears. On 17 December 2001 the court awarded the applicant UAH 10,282 in salary arrears and compensation.
6. On 26 June 2002 the Novokahovska Bailiffs’ Service returned the writ of execution to the applicant on the ground that the debtor lacked funds that could be attached and the court had prohibited seizure of the debtor’s accounts.
7. On 10 June 2005 the Novokakhovskiy Town Court, following the applicant’s complaint, ordered the Bailiffs’ Service to renew the enforcement proceedings in the case.
8. The judgment in the applicant’s favour remains unenforced.
9. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
